Exhibit 10.1 EQUITY EXCHANGE AGREEMENT This Equity Exchange Agreement (the "Agreement") is entered into as of this 8th day of January 2013 between STW Resources Holding Corp. (STW), a Nevada corporation, and Black Pearl Energy, LLC (BPE), a Texas Limited Liability Company. WHEREAS, BPE has available to it a 50% of the limited liability company ownership interest in Black Wolf Enterprises, LLC ("Black Wolf'), a Texas limited liability company, with the other 50% owned by Lone Wolf Resources, LLC ("Lone Wolf'), a Texas limited liability company. WHEREAS, STW can add value to Black Wolfthrough its history of dealings with oil and gas producers and oil and gas servicing companies. WHEREAS, Black Wolf can add value to STW through its contracts with oil and gas producers and oil and gas service companies, which generate current revenues. Based on the foregoing, STW and BPE desire to enter into a an agreement to share equity in Black Wolf as follows: 1.
